Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 1 of 25




           EXHIBIT F
            Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 2 of 25
                                                                                            I 11111 1 111111 1 1 1111 11111 111 1 111 1 1 111 1 1 1 111 1 11111 111 111111 1 111111
                                                                                                                                          US009923 995B 1


c12)   United States Patent                                                                                (10)        Patent No.:     US 9,923,995 Bl
       Morris                                                                                              (45)        Date of Patent:    *Mar. 20, 2018

(54)    METHODS, SYSTEMS, AND COMPUTER                                                              (56)                                   References Cited
        PROGRAM PRODUCTS FOR SHARING
        INFORMATION FOR DETECTING AN IDLE                                                                                         U.S. PATENT DOCUMENTS
        TCP CONNECTION
                                                                                                               6,412,006 B2 *               6/2002 Naudus ................... H04L 45/00
                                                                                                                                                                                    370/437
(71) Applicant: SITTING MAN, LLC, Raleigh, NC                                                                  7,404,210 B2 *               7/2008 Lin ..................... H04L 63/1458
                (US)                                                                                                                                                                370/392
                                                                                                                7,426,569 B2 *              9/2008 Dunk ...................... H04L 67/14
(72)    Inventor:      Robert Paul Morris, Raleigh, NC (US)                                                                                                                         709/203
                                                                                                                7,684,346 B2 *              3/2010 Valli ....................... H04L 43/10
(73) Assignee: Sitting Man, LLC, Raleigh, NC (US)                                                                                                                                   370/252
                                                                                                               7,720,989 B2 *               5/2010 Dunk ...................... H04L 67/14
( *)    Notice:       Subject to any disclaimer, the term of this                                                                                                                   709/224
                                                                                                               7,729,271 B2 *               6/2010 Tsuchiya ............... H04L 43/022
                      patent is extended or adjusted under 35                                                                                                                       370/252
                      U.S.C. 154(b) by O days.
                                                                                                                                              (Continued)
                      This patent is subject to a terminal dis­
                      claimer.                                                                                                     OTHER PUBLICATIONS
(21) Appl. No.: 15/694,802                                                                          Allman, M., Paxson, V., Stevens, W., "TCP Congestion Control",
                                                                                                    RFC 2581, Internet Engineering Task Force, http://tools.ietf.org/rfc/
(22)    Filed:        Sep. 3, 2017                                                                  rfc2581.txt,-Apr. 1999.
                                                                                                                                              (Continued)

                 Related U.S. Application Data                                                      Primary Examiner - Moustafa M Meky
(63)    Continuation-in-part of application No. 14/667,642,                                         (74) Attorney, Agent, or Firm - Patrick E. Caldwell,
                                                                                                    Esq.; The Caldwell Firm, LLC
        filed on Mar. 24, 2015, which is a continuation-in-part
        of application No. 13/477,402, filed on May 22, 2012,                                       (57)                                     ABSTRACT
        now abandoned, which is a continuation of
        application No. 12/714,454, filed on Feb. 27, 2010,                                         Methods and systems are described for sharing information
        now Pat. No. 8,219,606.                                                                     for detecting an idle connection. In one aspect, a second
                                                                                                    node receives a packet in a connection. A portion in the
(51) Int. Cl.                                                                                       packet is detected identifying metadata for a period, detect­
     G06F 15116                      (2006.01)                                                      able by a first node. The second node modifies a timeout
     H04L 29106                      (2006.01)                                                      associated with the connection based on the metadata. In
                                                                                                    another aspect, a first node receives information for detect­
(52) U.S. Cl.                                                                                       ing a period. A packet is generated including a portion
     CPC .................................... H04L 69/16 (2013.01)                                  identifying metadata for the period based on the informa­
(58) Field of Classification Search                                                                 tion, and sent to the second node.
     CPC ....................................................... H04L 69/16
     See application file for complete search history.                                                                            30 Claims, 8 Drawing Sheets


                                                    Receive, by a first node, first idle information for detecting a first idle
                                                                                                                                    202
                                                    time period during which no TCP packet including data in a first data
                                                     stream sent 1n the TCP connection by a second node 1s received by
                                                                                  the first node




                                                       Generate a TCP packet including a first idle time period header              204
                                                     identify metadata for the first idle time period based on the first idle
                                                                                   information




                                                     Send the TCP packet in the TCP connection to the second node to                206
                                                    provide the meladala for the first idle time period to the second node




                                                                                                                                    208




                                                    Deactivate the TCP connection in response to detecting the first idle           210
                                                                               lime period
            Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 3 of 25


                                                           US 9,923 ,995 B1
                                                                Page 2
(56 )                    References Cited                                 Koziero , Charles M ., TCP Connection Management and Problem
                                                                          Handling , the Connection Reset Function , and TCP “ Keepalives ” ,
                  U . S . PATENT DOCUMENTS                                The TCP /IP Guide, p . 3, http ://www .tcpipguide. com / free /
                                                                          t_ TCPConnectionManagementandProblemHandlingtheConnec
        8 ,073, 964 B2 * 12 /2011 Dunk ....... ............ H04L 67/14     3 ,htm , accessed Feb . 2010 , (c ) 2003 - 2010 .
                                                             709 /224     Mathis, M ., Mahdave , J., Floyd , S ., Romanow , A ., “ TCP Selective
     8,219,606 B2 * 7/2012 Morris . ................. H04L 69/ 16         Acknowledgement Options” , RFC 2018, Internet Engineering Task
                                                         709 / 201        Force, http :// tools .ietf .org / rfc /rfc2018 .txt, Oct. 1996 .
 2005/0054347 Al* 3/2005 Kakani ................ H04W 28/ 18              Nagle , John , “ Congestion Control in IP / TCP Internetworks” , RFC
                                                           455 / 452. 1    896 , Ford Aerospace and Communications Corporation , http ://tools.
                                                                          ietf.org /rfc /rfc896 .txt, Jan . 1984 .
 2005 / 0063304 AL         3/ 2005 Sillasto et al.                        Postel, John ( ed .), Editor; “ Transmission Control Protocol
 2006 /0034179 A1          2/ 2006 Carter et al.                          DARPA Internet Protocol Specification ” , RFC 793, USC /Informa
 2009/0252072 A1 * 10 / 2009 Lind            ..... H04W 76 /045           tion Sciences Institute , http ://tools. ietf.org/rfc/rfc793.txt, Sep . 1981 .
                                                       370 /311           Office Action Summary in U .S . Appl. No. 12 /714 ,063 dated Jun . 21,
 2010 /0057844 A1 * 3 /2010 Johnson .............. GO6F 3/0611            2012 .
                                                       709 / 203          Office Action Summary in U . S . Appl. No . 12 /714 , 063 dated Mar. 4 ,
 2011/0213820 AL 9 /2011 Morris                                           2013 .
                                                                          Office Action Summary in U .S. Appl. No . 12 /714 ,063 dated Sep. 27,
                                                                           2013 .
                 OTHER PUBLICATIONS                                       Office Action Summary in U .S . Appl.No. 12 /714 ,454 dated Feb . 23 ,
                                                                          2012 .
Busatto, Fabio , “ TCP Keepalive Overview ”, TCP Keepalive                Office Action Summary in U .S . Appl. No . 13 /477,402 dated Sep . 24 ,
HOWTO , Section 2, http :// tldp.org/HOWTO /html_ single/ TCP              2014 .
Keepalive -HOWTO /# overview , accessed Jan . 2010 , May 2007.            Office Action Summary in U .S . Appl. No. 15/694 ,803 dated Nov.
Eggert, L ., Gont, F., “ TCP User Timeout Option ” , RFC 5482 ,           29 , 2017 .
Internet Engineering Task Force (IEFT), http ://tools.ietf.org/html/
rfc5482 . txt, Mar. 2009 .                                                * cited by examiner
     Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 4 of 25


U . S . Patent                                                      Mar. 20 , 2018                                   Sheet 1 of 8                                                     US 9,923,995 B1


                                                                                                                                                         From
                                                                                                                                                         /
                                                                                                                                                         To
                                                                                                                                                                  Network
                                            IDenvpiucte 128 IDenvpiucte 110Adapter
                                                                                                                                                 Network Interface Adapter      114

                                           ODeuvtipcuet130 OutputDevice112Adapter                                   116



                                                                            InstrucinProcesing   Unit104
                                                                                                                                                  Persitn Secondary108Storage              1
                                                                                                                                                                                           .
                                                                                                                                                                                           Fig




                                                                                   IPUPhysical 106Memory
                                                      VIPUMi118ermtuoarly                                                 LOaitbnrhaedirs 1Subs2yt4ems
      1Enxveic0ruontm2e   /Node100Device                                                                   Aplicatons Operating120System
                                                                                                              122
     Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 5 of 25


U . S . Patent           Mar. 20 , 2018             Sheet 2 of 8                        US 9 ,923, 995 B1




         Receive , by a first node, first idle information for detecting a first idle
         time period during which no TCP packet including data in a first data                202
         stream sent in the TCP connection by a second node is received by
                                        the first node



           Generate a TCP packet including a first idle time period header                    204
          identify metadata for the first idle time period based on the first idle
                                         information




          Send the TCP packet in the TCP connection to the second node to                     206
         provide the metadata for the first idle time period to the second node




                                                                                              208
           Detect the first idle time period based on the first idle information




                                                                                              210
         Deactivate the TCP connection in response to detecting the first idle
                                         time period

                                            Fig . 2
     Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 6 of 25


U . S . Patent         Mar. 20 , 2018          Sheet 3 of 8                 US 9,923,995 B1



        Receive, by a second node from a first node , a first transmission          302
              control protocol ( TCP ) packet in a TCP connection



       Detect a first idle time period header, in the first packet, identifying
        metadata for a first idle time period, detectable by the first node,        304
      during which no TCP packet including data in a first TCP data stream
        sent in the TCP connection by the second node is received by the
                                   first node



       modifying, based on the metadata , by the second node a timeout               306
                 attribute associated with the TCP connection




                                          Fig . 3
     Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 7 of 25


U . S . Patent          Mar. 20 , 2018   Sheet 4 of 8         US 9 ,923 ,995 B1




                                    Connection
                                     State 458

                                                            Option
                                                           Attribute
       ITP Policy 450            ITP Monitor 456         Handler 564




HH    Packet Generator
            452
            452



       Net Out-Port 454

        Fig . 4a
                                                          ITP Option
                                                         Handler 462




                                                        Net In- Port 460


                                                        Fig . 4b
     Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 8 of 25


U . S . Patent         Mar. 20 , 2018             Sheet 5 of 8           US 9,923,995 B1




                                 Execution Environment 502
                                     Network Application 504
                 Application Protocol Layer 520
                                              Sockets 518
                                  Settings
                  App In -Port
                     522  Port Service
                               Service
                                 526
                                                          Option
                                                       Option
                                                      Attribute
                                                                    App Out
                                                                    Port 524
                                                    Handler 564

                                                     Connection
                                                      State 558
                    Packet           ITP                             Packet
                  Generator         Policy                          Handler
                     552             550             ITP Monitor      516
                                                         556

                                                     ITP Option
                    Net Out                         Handler 562    Net In -Port
                    Port 554                 TCP Layer 506            560
                                             IP Layer 514
                                             Link Layer 512
                                                 NIC 508
                                              Physical Layer
                                                    510




                                           Fig . 5
en menwww .
     Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 9 of 25


U . S . Patent         Mar. 20 , 2018    Sheet 6 of 8    US 9 ,923, 995 B1




                                                        Second
                                                         Node
                                                          604




                                        Network         n
                                         606




                              RSS



            First Node
                 602




                                        Fig . 6
   Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 10 of 25


       atent                 NIar. 20, 2018       Sheet 7 0f8             US 9, 923, 995 B1



              First Node                                             Second
                     602                                              Node
                                                                      604


      -Idlelnfo
                     1 _704
                        704
GeneratePacket (ITI)

           706,1                              -Packet(IH)
                                                                _ 708
                                                                  708 _   DetectIHO

                                               -Packetf)                  706 . 2
                                               ? ? ?
           706 . h                             -Packet )
                           710.1
    Idle TimerSeto)



                           710. 2
      IdlePop )

                           712
      Deactivate




                                              Fig . 7
    Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 11 of 25


U . S . Patent                        Mar. 20 , 2018                                    Sheet 8 of 8                                                   US 9,923,995 B1



                 804                                                                              806                                                              W



         0   1   2   3    4       5       8    9    0
                                                    O
                                                            1       2   3   4    5      6     7    8        O        N
                                                                                                                         V       w   4     5       6   7   8   9   O   1
                                                                                                                         +
                                                                                                                             +   I




     -                        B   ce Port                                                              ?D
                                                                                                         un tinati                       Port

                                                                    Sequence Number                                                                                .



                                                            Acknowledgment Number
      | Data |          TU A | P | R | S | F |                                                                                                                             -


      |Offsetl Reserved |RICISISTY | I ||                                                                   Window
                                               G |K | H | T |N | N |
     -
                         Checksum                                                                      Urgent Pointer
                                                   Options                                                                   I                 Padding                     |
     -
                                                                                        data
                                                                                     802
                                                                                                                                           +

             812                      7
                                                                           I Address
                                                                        Source   ce         Ad                                             -


                                                                                                                 +                         +
                                                                                                                                                               814
                                                                    Destination Address                                                    1

                                                                                                        AT TEL
                                                                +                       +                        +                         +
                                                        I                                    I




                                          zero                  | PTCL                             1LETCP Length
                                      —                                                 -                                                  —




                                      +




                 822                                                                 810
                                                    - - - + - - - - -           - - -       - -

                                                                                                         ??   - -                    - -
                                                                                        +               I                        1             +




                                              KIND | Length |
                                              KIND


                                              824
                                                                —




                                                                    820                 -
                                                                                                              TP D
                                                                                                                             It  0



                                                                                                                                 1




                                                                                                                                           978
                                                                                                                                               —




                                                        Figures are adapted from RFC 793


                                                                            Fig . 8
           Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 12 of 25


                                                     US 9, 923,995 B1
     METHODS , SYSTEMS, AND COMPUTER                                 node providing TCP keep -alive can also indirectly detect
      PROGRAM PRODUCTS FOR SHARING                                   when a network is so congested that two nodes with end
    INFORMATION FOR DETECTING AN IDLE                                points in a TCP connection are effectively disconnected .
                  TCP CONNECTION                                     Proponents argue that keep -alive can keep an inactive TCP
                                                                     connection open . For example , somenetwork nodes such as
               RELATED APPLICATIONS                                   firewalls are configured to close TCP connections deter
                                                                     mined to be idle or inactive in order to recover resources.
   This application is a continuation -in - part of, and claims      Keep -alive can prevent this. This is good from the perspec
priority to U .S . patent application Ser. No. 14 /667,642 ,         tive of the node sending keep - alive packets, but the keep
entitled “METHODS , SYSTEMS, AND COMPUTER 10 alive packets might cause the firewall to waste resources and
PROGRAM         PRODUCTS          FOR      SELECTING         A       possibly block or terminate TCP connections with other
RESOURCE BASED ON A MEASURE OF A PROCESS -                           nodes .
ING COST ,” filed on Mar. 24 , 2015 which , in turn , is a         TCP keep -alive and the debate of its benefits and faults
continuation -in - part of and claims priority to U .S . patent have been around for decades . To date no mechanism to
application Ser. No. 13 /477 ,402, entitled “ METHODS, 15 allow two TCP connection endpoints to cooperate in sup
SYSTEMS, AND COMPUTER PROGRAM PRODUCTS                          porting the keep -alive option has been proposed or imple
FOR SHARING INFORMATION FOR DETECTING AN mented . The broader issue of enabling cooperation and
IDLE TCP CONNECTION ," filed May 22 , 2012 which is a negotiation between nodes in a TCP connection in detecting
continuation of and claims priority to U .S . patent application and managing idle , underactive , and/ or dead TCP connec
Ser. No. 12 /714 ,454 , entitled “ METHODS , SYSTEMS, 20 tions remains unaddressed .
AND COMPUTER PROGRAM PRODUCTS FOR SHAR -                               Accordingly, there exists a need for methods, systems,
ING INFORMATION FOR DETECTING AN IDLE TCP                            and computer program products for sharing information for
CONNECTION ," filed Feb . 27 , 2010 .                                detecting an idle TCP connection .
   U .S . patent application Ser. No. 12/714 ,454 , entitled
“ METHODS , SYSTEMS , AND COMPUTER PROGRAM 25                                                 SUMMARY
PRODUCTS FOR SHARING INFORMATION FOR
DETECTING AN IDLE TCP CONNECTION ,” filed Feb .                         The following presents a simplified summary of the
27 , 2010 is incorporated herein by reference in its entirety        disclosure in order to provide a basic understanding to the
for all purposes .                                                   reader. This summary is not an extensive overview of the
   This application is related to the following commonly 30 disclosure and it does not identify key /critical elements of
owned U .S . Patent Applications, the entire disclosure of           the invention or delineate the scope of the invention . Its sole
which is incorporated by reference herein in its entirety for  purpose is to present some concepts disclosed herein in a
all purposes: application Ser. No. 12 /714 ,063 filed on 2010 simplified form as a prelude to the more detailed description
Feb . 26 , entitled “Methods, Systems, and Program Products that is presented later.
for Detecting an Idle TCP Connection ” .                     35 An apparatus is provided comprising : a non -transitory
                                                                     memory storing instructions, and one or more processors in
                      BACKGROUND                                     communication with the non -transitory memory , wherein
                                                                     the one or more processors execute the instructions for:
   Various implementations of the transmission control pro -         receiving , by a second node from a first node, a transmission
tocol ( TCP ) in network nodes support a number of options 40 control protocol ( TCP )- variant packet in advance of a TCP
that are not negotiated or even communicated between or variant connection being established ; detecting an idle time
among any of the nodes. Some of these options are included           period parameter field in the TCP -variant packet; identifying
in the specification of the TCP while others are not. For            metadata in the idle time period parameter field for an idle
example , the TCP keep -alive option is supported by a               time period that is detectable by the first node and , during
number of implementations of the TCP . It is not, however ,       45 which , no packet is communicated in the TCP - variant con
part of the TCP specification as described in “ Request for         n ection to keep the TCP -variant connection active; and
Comments" (RFC ) document RFC 793 edited by John                     modifying, by the second node and based on the metadata ,
Postel, titled “ Transmission Control Protocol, DARPA Inter -         a timeout attribute associated with the TCP - variant connec
net Program Internet Protocol Specification ” (September             tion .
1981), which is incorporated here in its entirety by refer - 50         Another apparatus is provided comprising : a non - transi
ence . One , both , or neither node including an endpoint in a       tory memory storing instructions , and one or more proces
TCP connection may support a keep - alive option for the             sors in communication with the non - transitory memory ,
connection . Each node supports or does not support keep             wherein the one or more processors execute the instructions
alive for a TCP connection based on each node ' s require -          for: receiving idle information for detecting an idle time
ments without consideration for the other node in the TCP 55 period , during which , no packet is communicated in a
connection .                                                         transmission control protocol (TCP )- variant connection to
  With respect to the keep -alive option , some argue that it        keep the TCP - variant connection active ; generating a TCP
is unnecessary and that it can waste network bandwidth .             variant packet including an idle time period parameter field
Some of these critics point out that a keep - alive packet can identifying metadata for the idle time period based on the
bring down a TCP connection . Further, since nodes includ - 60 idle information ; and sending , from a first node to a second
ing endpoints in a TCP connection do not cooperate in                node , the TCP - variant packet in advance of the TCP -variant
supporting the keep -alive option , the nodes may operate in         connection being established to provide themetadata for the
opposition to one another and/ or may waste resources by             idle time period to the second node, for use by the second
duplicating function , according to critics of the keep - alive      node in modifying , based on the metadata , a timeout attri
option .                                                          65 bute associated with the TCP - variant connection .
   Proponents of the keep - alive option claim there is a               Yet another apparatus is provided comprising: a non
benefit to detecting a dead peer/partner endpoint sooner. A          transitory memory storing a network application ; and one or
         Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 13 of 25


                                                     US 9 ,923,995 B1
more processors in communication with the non - transitory           connection . The system further includes the idle timeperiod
memory, wherein the one or more processors execute the               option handler component configured for detecting a first
network application such that the network application is             idle time period header, in the first packet, identifying
configured to operate in accordance with a non -transmission         metadata for a first idle time period , detectable by the first
control protocol ( TCP ) protocol that operates above an 5           node, during which no TCP packet including data in a first
Internet Protocol (IP ) layer and below a hypertext transfer         TCP data stream sent in the TCP connection by the second
protocol (HTTP ) application layer, the apparatus , when             node is received by the first node . The system still further
operating in accordance with the non - TCP protocol, config          includes the option attribute handler component configured
ured to : receive, by a second node from a first node , a            for modifying, based on the metadata, by the second node a
non - TCP packet during a setup of a non - TCP connection ; 10
identify metadata , that specifies a number of seconds or            timeout attribute associated with the TCP connection
minutes, in an idle time period parameter field in the detecting     In another aspect, a method for sharing information for
non - TCP packet, for an idle time period that is detectable by receiving ,anbyidle
                                                                                 a
                                                                                      TCP connection is described that includes
                                                                                   first node, first idle information for detecting
the first node, where , as a result of a detection of the idle
time period, the non - TCP connection is subject to deactiva - 15 a first idle time period during which no TCP packet includ
tion ; and determine, based on the metadata , a timeout ing data in a first data stream sent in the TCP connection by
attribute associated with the non - TCP connection ; wherein a second node is received by the first node. The method
the apparatus , when operating in accordance with the TCP          further includes generating a TCP packet including a first
protocol, is configured to perform a three -way TCP hand - idle time period header identifying metadata for the first idle
shake for establishing a TCP connection that is different than 20 time period based on the first idle information. The method
the non -TCP connection .                                         still further includes sending the TCP packet in the TCP
   Still yet another apparatus is provided comprising : a connection to the second node to provide the metadata for
non -transitory memory storing a network application ; and           the first idle time period to the second node. Themethod also
one or more processors in communication with the non -               includes detecting the first idle time period based on the first
transitory memory , wherein the one or more processors 25 idle information . The method additionally includes deacti
execute the network application such that the network                vating the TCP connection in response to detecting the first
application is configured to operate in accordance with a            idle time period .
non - transmission control protocol ( TCP) protocol that oper-         Still further, a system for sharing information for detect
ates above an Internet Protocol (IP ) layer and below a              ing an idle TCP connection is described . The system
hypertext transfer protocol (HTTP ) application layer, the 30 includes an execution environment including an instruction
apparatus, when operating in accordance with the non - TCP processing unit configured to process an instruction included
protocol, configured to : receive idle information for use in in at least one of an idle time period policy component, a
detecting an idle time period that results in a non - TCP packet generator component, a net out-port component, an
connection being subject to deactivation ; generate , based on idle time period monitor component, and a connection state
the idle information , a non - TCP packet including an idle 35 component. The system includes the idle time period policy
time period parameter field identifying metadata that is componentconfigured for receiving, by a first node , first idle
specified in a number of seconds or minutes , and send , from  information for detecting a first idle time period during
a first node to a second node and for establishing the which no TCP packet including data in a first data stream
non - TCP connection , the non -TCP packet to provide the sent in the TCP connection by a second node is received by
metadata to the second node, for use by the second node in 40 the first node . The system includes the packet generator
determining a timeout attribute associated with the non - TCP component configured for generating a TCP packet includ
connection ; wherein the apparatus, when operating in accor -        ing a first idle time period header identifying metadata for
dance with the TCP protocol, is configured to perform a              the first idle time period based on the first idle information .
three -way TCP handshake for establishing a TCP connection           The system still further includes the net out-port component
that is separate from the non -TCP connection .                   45 configured for sending the TCP packet in the TCP connec
   Other methods and systems are also described for sharing          tion to the second node to provide the metadata for the first
information for detecting an idle TCP connection . In one            idle timeperiod to the second node . The system includes the
aspect , a method includes receiving , by a second node from         idle time period monitor component configured for detecting
a first node , a first transmission control protocol (TCP )          the first idle time period based on the first idle information .
packet in a TCP connection . The method further includes 50 The system includes the connection state component con
detecting a first idle time period header, in the first packet, figured for deactivating the TCP connection in response to
identifying metadata for a first idle time period , detectable detecting the first idle time period .
by the first node, duringwhich no TCP packet including data
in a first TCP data stream sent in the TCP connection by the          BRIEF DESCRIPTION OF THE DRAWINGS
second node is received by the first node . The method still 55
further includes modifying, based on the metadata , by the        Objects and advantages of the present invention will
second node a timeout attribute associated with the TCP              become apparent to those skilled in the art upon reading this
connection .                                                         description in conjunction with the accompanying drawings ,
   Further , a system for sharing information for detecting an       in which like reference numerals have been used to desig
idle TCP connection is described . The system includes an 60 nate like or analogous elements, and in which :
execution environment including an instruction processing              FIG . 1 is a block diagram illustrating an exemplary
unit configured to process an instruction included in at least       hardware device included in and/ or otherwise providing an
one of a net in -port component, an idle time period option          execution environment in which the subject matter may be
handler component, and an option attribute handler compo - implemented;
nent . The system includes the net in -port component con - 65 FIG . 2 is a flow diagram illustrating a method for sharing
figured for receiving, by a second node from a first node, a  information for detecting an idle TCP connection according
first transmission control protocol ( TCP ) packet in a TCP          to an aspect of the subjectmatter described herein ;
         Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 14 of 25


                                                     US 9,923 ,995 B1
  FIG . 3 is a flow diagram illustrating another method for        units (GPU ), application - specific integrated circuits (ASIC ),
sharing information for detecting an idle TCP connection           and /or field programmable gate arrays (FPGA ).
according to another aspect of the subject matter described           IPU 104 may access machine code instructions and data
herein ;                                                           via one or more memory address spaces in addition to the
   FIG . 4a and FIG . 4b show a block a diagram illustrating 5 physical memory address space . A memory address space
an arrangement of components for sharing information for includes addresses identifying locations in an IPU memory .
detecting an idle TCP connection according to a further IPU 104 may have more than one IPU memory. Thus, IPU
aspect of the subject matter described herein ;              104 may have more than one memory address space . IPU
   FIG . 5 is a block diagram illustrating an arrangement of 104 may access a location in an IPU memory by processing
components for sharing information for detecting an idle 10 an address identifying the location . The processed address
TCP connection according to still another aspect of the may be in an operand of a machine code instruction and /or
subject matter described herein ;                            may be identified in a register or other portion of IPU 104 .
   FIG . 6 is a network diagram illustrating an exemplary            FIG . 1 illustrates virtual IPU memory 118 spanning at
system for sharing information for detecting an idle TCP least part of physical IPU memory 106 and at least part of
connection according to an aspect of the subject matter 15 persistent secondary storage 108. Virtual memory addresses
described herein ;                                         in a memory address space may be mapped to physical
   FIG . 7 is a message flow diagram illustrating an exem    memory addresses identifying locations in physical IPU
plary data and execution flow for sharing information for    memory 106 . An address space for identifying locations in
detecting an idle TCP connection according to an aspect of a virtual IPU memory is referred to as a virtual memory
the subject matter described herein ; and                 20 address space ; its addresses are referred to as virtual
   FIG . 8 is a diagram illustrating a structure for a packet      memory addresses ; and its IPU memory is known as a
transmitted via a network according to an aspect of the            virtual IPU memory or virtual memory . The term IPU
subject matter described herein .                                  memory may refer to physical IPU memory 106 and /or
                                                                   virtual IPU memory 118 depending on the context in which
                DETAILED DESCRIPTION                          25   the term is used .
                                                                      Various types ofmemory technologiesmay be included in
   An exemplary device included in an execution environ -          physical IPU memory 106 . Exemplary memory technologies
ment thatmay be configured according to the subject matter         include static random access memory (SRAM ) and/or
is illustrated in FIG . 1 . An execution environment includes dynamic RAM (DRAM ) including variants such as dual data
an arrangement of hardware and, optionally, software that 30 rate synchronous DRAM (DDR SDRAM ), error correcting
may be further configured to include an arrangement of             code synchronous DRAM (ECC SDRAM ), and/or RAM
components for performing a method of the subject matter           BUS DRAM (RDRAM ). Physical IPU memory 106 may
described herein .                                                 include volatile memory as illustrated in the previous sen
  An execution environment includes and /or is otherwise           tence and / or may include nonvolatile memory such as
provided by one or more devices. An execution environment 35 nonvolatile flash RAM (NVRAM ) and / or read - only memory
may include a virtual execution environment including         (ROM ).
software components operating in a host execution environ            Persistent secondary storage 108 may include one or more
ment. Exemplary devices included in or otherwise providing         flash memory storage devices , one ormore hard disk drives ,
suitable execution environments for configuring according          one ormore magnetic disk drives, and /or one ormore optical
to the subject matter include personal computers, notebook 40 disk drives . Persistent secondary storage may include
computers , tablet computers , servers , hand -held and other      removable media . The drives and their associated computer
mobile devices ,multiprocessor devices , distributed devices ,     readable storage media provide volatile and /or nonvolatile
consumer electronic devices , and / or network -enabled            storage for computer readable instructions , data structures ,
devices. Those skilled in the art will understand that the         program components , and other data for execution environ
components illustrated in FIG . 1 are exemplary and may 45 ment 102.
vary by particular execution environment.                            Execution environment 102 may include software com
   FIG . 1 illustrates hardware device 100 included in execu -     ponents stored in persistent secondary storage 108 , in
tion environment 102 which includes instruction -processing remote storage accessible via a network , and/ or in an IPU
unit ( IPU ) 104 , such as one or more microprocessors ; memory . FIG . 1 illustrates execution environment 102
physical IPU memory 106 including storage locations iden - 50 including operating system 120 , one or more applications
tified by addresses in a physical memory address space of     122 , other program code and /or data components illustrated
IPU 104 ; persistent secondary storage 108 , such as one or by other libraries and subsystems 124 .
more hard drives and/ or flash storage media ; input device     Execution environment 102 may receive user- provided
adapter 110, such as key or keypad hardware , keyboard        information via one or more input devices illustrated by
adapter, and /or mouse adapter ; output device adapter 112 , 55 input device 128 . Input device 128 provides input informa
such as a display or audio adapter for presenting information      tion to other components in execution environment 102 via
to a user ; a network interface , illustrated by network inter -   input device adapter 110 . Execution environment 102 may
face adapter 114 , for communicating via a network such as         include an input device adapter for a keyboard , a touch
a LAN and/ or WAN ; and a communication mechanism that             screen , a microphone, a joystick , a television receiver, a
couples elements 104 - 114 , illustrated as bus 116 . Elements 60 video camera , a still camera , a document scanner , a fax , a
104 - 114 may be operatively coupled by variousmeans. Bus phone, a modem , a network adapter, and / or a pointing
116 may comprise any type of bus architecture, including a     device , to name a few exemplary input devices .
memory bus , a peripheral bus, a local bus, and /or a switch -    Input device 128 included in execution environment 102
ing fabric .                                                   may be included in device 100 as FIG . 1 illustrates or may
   IPU 104 is an instruction execution machine , apparatus, 65 be external (not shown ) to device 100 . Execution environ
or device. Exemplary IPUs include one or more micropro - ment 102 may include one ormore internal and/ or external
cessors, digital signal processors (DSP ), graphics processing     input devices . External input devices may be connected to
         Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 15 of 25


                                                       US 9 ,923,995 B1
device 100 via corresponding communication interfaces                   and a net out-port component 454 , a idle time period monitor
such as a serialport, a parallel port , and /or a universal serial      component 456 , and a connection state component 458
bus (USB ) port. Input device adapter 110 receives input and            illustrated in FIG . 4a.
provides a representation to bus 116 to be received by IPU                 A system for sharing information for detecting an idle
104 , physical IPU memory 106 , and /or other components 5              TCP connection performing the method illustrated in FIG . 3
 included in execution environment 102.                                 includes an execution environment, such as execution envi
   Output device 130 in FIG . 1 exemplifies one or more                 ronment 102 in FIG . 1, including an instruction processing
output devices that may be included in and/or may be                    unit , such as IPU 104, configured to process an instruction
external to and operatively coupled to device 100 . For 10              included in at least one of a net in - port component 460, an
example , output device 130 is illustrated connected to bus             idle time period option handler component 462, an option
116 via output device adapter 112 . Output device 130 may               attribute handler component 464 illustrated in FIG . 4b.
                                                                          Components illustrated in FIG . 4a may be adapted for
be a display device. Exemplary display devices include                  performing the method illustrated in FIG . 2 in a number of
liquid crystal displays (LCDs), light emitting diode (LED )             execution environments . Components illustrated in FIG . 4b
displays, and projectors. Output device 130 presents output 15          may be adapted for performing the method illustrated in
of execution environment 102 to one or more users . In some             FIG . 3 in a number of execution environments. FIG . 5 is a
embodiments, an output device is a device such as a phone,              block diagram illustrating adaptations and / or analogs of the
a joystick , and /or a touch screen . In addition to various types      components of FIG . 4a and FIG . 4b in exemplary execution
of display devices, exemplary output devices include print-             environment 502 including or otherwise provided by one or
ers, speakers , tactile output devices such as motion produc- 20 more nodes . The method depicted in FIG . 2 and the method
ing devices, and other output devices producing sensory depicted in FIG . 3 may be carried out by some or all of the
information detectable by a user .                               exemplary components and/ or their analogs.
   A device included in or otherwise providing an execution                The components illustrated in FIG . 4 and FIG . 5 may be
environment may operate in a networked environment com - included in or otherwise may be combined with some or all
municating with one or more devices (not shown ) via one or 25 of the components of FIG . 1 to create a variety of arrange
more network interfaces . The terms " communication inter - ments of components according to the subject matter
face” and “ network interface” are used interchangeably.                described herein .
FIG . 1 illustrates network interface adapter 114 as a network            FIG . 6 illustrates first node 602 and second node 604 as
interface included in execution environment 102 to opera                exemplary devices included in and/ or otherwise adapted for
                                                         ork
tively couple device 100 to a network . The terms “ network          30
                                                                     30 providing a suitable execution environment, such as execu
                                                                        tion environment 502 illustrated in FIG . 5 , for an adaptation
node” and “ node” in this document both refer to a device               of the arrangement of components in FIG . 4a and an
having a network interface operatively coupled to a network .           adaptation of the arrangement of components in FIG . 4b. As
   Exemplary network interfaces include wireless network                illustrated in FIG . 6 , first node 602 and second node 604 are
adapters and wired network adapters . Exemplary wirelessS            3535 operatively coupled to network 606 via respective network
networks include a BLUETOOTH network , a wireless                       interfaces enabling first node 602 and second node 604 to
802. 11 network , and / or a wireless telephony network ( e . g .,      communicate . FIG . 7 is a message flow diagram illustrating
a cellular, PCS , CDMA, and /or GSM network ). Exemplary                an exemplary exchange of messages within and between
wired networks include various types of LANs, wide area                 first node 602 and second node 604 according to the subject
networks (WANs), and personal area networks ( PAN ). 40 matter described herein .
Exemplary network adapters for wired networks include      As stated , the various adaptations of the arrangements of
Ethernet adapters, Token -ring adapters, FDDI adapters , components in FIG . 4a and in FIG . 4b described herein are
asynchronous transfer mode (ATM ) adapters, and modems not exhaustive .
of various types . Exemplary networks also include intranets               In FIG . 5 , execution environment 502 illustrates a net
and internets such as the Internet.                                  45 work application 504 operating in a node configured to
   FIG . 2 is a flow diagram illustrating a first method for            communicate with one or more other nodes via the TCP
sharing information for detecting an idle TCP connection                supported by TCP layer component 506 . For example , first
according to an exemplary aspect of the subject matter                  node 602 may be included in and /or provide execution
described herein . FIG . 3 is a flow diagram illustrating a             environment 502. Network application 504 may be a first
second method for sharing information for detecting an idle 50 application configured to communicate with an application
TCP connection according to an exemplary aspect of the                  operating in second node 604 via network 606 . Second node
subject matter described herein . FIG . 4a is a block diagram           604 may be included in and /or provide another instance of
illustrating a system for sharing information for detecting an          execution environment 502 . The operation of both first node
idle TCP connection according to the first method in FIG . 2 . 602 and second node 604 are described with respect to
FIG . 4b is a block diagram illustrating a system for sharing 55 execution environment 502 . For ease of illustration , both
information for detecting an idle TCP connection according              first node 602 and second node 604 are configured with
to the second method in FIG . 3 . It is expected that many , if         adaptations of the arrangement in FIG . 4a and the arrange
notmost, systems configured to perform one of the methods       m ent in FIG . 4b . As such , the description of components and
illustrated in FIG . 2 and FIG . 3 will also be configured to    corresponding operations with respect to execution environ
perform the other method .                                    60 ment 502 in FIG . 5 is applicable to both first node 602 and
  A system for sharing information for detecting an idle                second node 604 in FIG . 6 .
TCP connection according to the method illustrated in FIG .                In FIG . 5 , network interface card (NIC ) 508 is an exem
2 includes an execution environment, such as execution                  plification of a network interface illustrated in FIG . 1 by
environment 102 in FIG . 1 , including an instruction pro -             network interface adapter 114 . NIC 508 includes a physical
cessing unit, such as IPU 104 , configured to process an 65             layer component 510 operatively coupling execution envi
instruction included in at least one of an idle time period             ronment 502 to one or more physical media for carrying
policy component 450 , a packet generator component 452 ,               communication signals. The media may be wired , such as an
          Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 16 of 25


                                                    US 9 ,923,995 B1
                                                                                             10
Ethernet LAN operating over CAT 6 cabling, or may be                   TCP layer component 506 in FIG . 5 may receive data
wireless such as an 802 .11n LAN . Other exemplary physical         from any of various sources for transmitting in correspond
layer protocols and corresponding media are identified              ing TCP connections to various corresponding identified
above .                                                             TCP connection endpoints in one or more network nodes .
  NIC 508 may also include a portion of link layer com - 5 FIG . 5 illustrates application in - port (app in - port ) compo
ponent 512 . Link layer component 512 may provide for               nent 522 providing an interface component for receiving
communication between two nodes in a point-to -point com            data to transmit in a TCP connection . FIG . 5 illustrates TCP
                                                                    layer component 506 includes packet generator component
munication and /or two nodes in a local area network (LAN ). 552 configured to package data received by application
Exemplary link layers and, their protocols have been 10 in -port component 522 for transmitting in one or more TCP
described above including FDDI, ATM , and Ethernet. A
portion of link layer component 512 is external to NIC 508 . packets      . The one or more TCP packets are provided to IP
 The external portion may be realized as a device driver for plifying an output514interface
                                                                   layer component       via net out-port component 554 exem
                                                                                                component.
NIC 508 .                                                             Analogously ,  TCP  layer component   506 interprets data
   Link layer component 512 may receive      data formatted
                                                   formatted as
one or more internet protocol ( IP ) packets from internet component 560. The data is interpreted as TCPvia datanetandin -TCP
                                        eive data            as 15 received  from   IP layer  component    514             port
protocol (IP ) layer component 514 . Link layer component packets are detected in the received data by net in -port
512 packages data from IP layer component514 according component 560 and /or packet handler component516 . FIG .
to the particular link layer protocol supported . Analogously, 5 illustrates TCP layer component 506 includes packet
link layer component 512 interprets data , received as signals 20 handler component 516 to strip off and /or otherwise process
transmitted by the physical media operatively coupled to          TCP layer specific data . Packet handler component 516
physical layer component 510 , according to a particular link interoperates with application out-port (app out-port ) com
layer protocol supported . Link layer component 512 may ponent 524 to transfer data in the TCP packet included in a
strip off link layer specific data and transfer the payload of    TCP data stream to sockets component 518 , application
link layer transmissions to IP layer component 514 .           25 protocol layer 520 , network application 504 , and/ or other
   IP layer component 514 illustrated in FIG . 5 is configured      components associated with the local endpoint of the TCP
to communicate with one or more remote nodes over a LAN             connection . Detailed information on the operation of TCP is
and /or a network of networks such as an intranet or the            included in RFC 793 .
Internet. IP layer component 514 may receive data formatted           With reference to the method illustrated in FIG . 2 , block
as TCP packets from TCP layer component 506 . IP layer 30 202 illustrates the method includes receiving, by a first node ,
component 514 packages data from TCP layer component                first idle information for detecting a first idle time period
506 into IP packets for transmission across a network . The         during which no TCP packet including data in a first data
network may be and / or may include an internet. Analo -            stream sent in the TCP connection by a second node is
gously , IP layer component 514 interprets data , received          received by the first node . Accordingly , a system for sharing
from link layer component 512 as IP protocol data and 35 information for detecting an idle TCP connection includes
detects IP packets in the received data . IP layer component        means for receiving, by a first node, first idle information for
514 may strip off IP layer specific data and transfer the           detecting a first idle time period during which no TCP packet
payload of one or more IP packets to TCP layer component            including data in a first data stream sent in the TCP con
506 .                                                            nection by a second node is received by the first node . For
   In FIG . 5 , IP layer component 514 is operatively coupled 40 example , as illustrated in FIG . 4a, idle time period policy
to TCP layer component 506 . TCP layer component 506 is             component 450 is configured for receiving, by a first node,
configured to provide a TCP connection over network 606             first idle information for detecting a first idle time period
for sending and /or receiving packets included in the TCP           during which no TCP packet including data in a first data
connection between two nodes exemplified by first node 602          stream sent in the TCP connection by a second node is
and second node 604.                                             45 received by the first node .
   In a TCP connection including first node 602 and second             FIG . 5 illustrates idle timeperiod (ITP ) policy component
node 604 , first node 602 may include a first TCP connection        550 as an adaptation of and /or analog of ITP policy com
endpoint and second node 604 may include a second TCP               ponent 450 in FIG . 4a . One or more idle time period policy
connection endpoint. The first and second TCP connection      components 550 operate in execution environment 502 .
endpoints identify the TCP connection . The TCP connection 50 Message 702 in FIG . 7 illustrates a communication
may have other identifiers, in addition to the included             including and /or otherwise identifying idle information
endpoints.                                                          received by ITP policy component 550. Message 702 may
  Components of execution environment 502 , in an aspect,           take various forms in various aspects . Exemplary forms for
may interoperate with TCP layer component 506 directly . In         message 702 include a function /method invocation , a mes
another aspect, one or more components , such as network 55 sage passed via a message queue, data transmitted via a pipe ,
application 504 , may interoperate with TCP layer compo -   a message received via a network , and / or a communication
nent 506 indirectly . Network application 504 may exchange   via a shared location in IPU memory and/or secondary
data with TCP layer component 506 via sockets component      storage.
518 and/ or an analog of sockets component 518 . Alterna -      Idle information may be received from a configuration
tively or additionally, network application 504 may com - 60 storage location for TCP layer component 506 in an IPU
municate with a remote node via an application protocol memory and /or in secondary storage 108 . The configured
layer illustrated by application protocol layer component idle information may be maintained and /or otherwise man
520 . Many application protocols currently exist and new            aged by settings service component 526 configured to main
application protocols will be developed . Exemplary appli -         tain and/or manage various options or settings for TCP layer
cation layer protocols include hypertext transfer protocol 65 component 506 and / or one or more TCP connections.
(HTTP ), file transfer protocol (FTP ), and extensible mes             In an aspect, network application 504 provides idle infor
saging and presence protocol (XMPP ).                               mation to ITP policy component 550 via settings service
         Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 17 of 25


                                                      US 9,923 ,995 B1
                                                                                                     12
component 526 interoperating with sockets component 518 .      ATCP connection may be identified by its endpoints . First
Sockets component 518 and/or TCP layer component 506 node 602 and /or second node 604 may include an endpoint
may support TCP options applicable globally for some or all of the TCP connection . Alternatively or additionally , first
 TCP connections and/or may support TCP options on a per node 602 and /or second node 604 may include a proxy
connection basis. Per connection TCP options may override 5 endpoint representing an endpoint in a TCP connection .
global TCP options if global options are also supported . In Nodes , that provide a network address translation (NAT )
another aspect, idle information may be received from service, are exemplary nodes including proxy endpoints .
and /or otherwise received based on information via appli      Anode including a TCP connection endpoint is referred to
cation protocol layer 520 , via sockets component 518 , as a host. Hosts are typically user devices and/or servers that
and /or directly from network application 504 .              typically operate at the edge of a network . While endpoints
   Application protocol layer 520 may provide idle infor - of most TCP connections are not typically included in
mation to ITP policy component 550 via settings service network nodes for relaying, routing, and/or otherwise for
component 526 and , optionally , via sockets component 518 . warding TCP packet data within a network such as routing
Idle information provided by application protocol layer 520 15 nodes and switching nodes . Such network nodes may
may be based on data received from network application         include one or more connection endpoints for one or more
504, based on a particular configuration of application        respective TCP connections. It should be understood that the
protocol layer 520 , and /or received from a user and/or term “host” refers to a role played by a device in a network .
administrator of one or both of network application 504 and First node 602 and /or second node 604 may play the role of
application protocol layer 520 .                            20 a host in a TCP connection and /or may be proxy nodes.
   In an aspect, the idle information received may be based       A node is referred to as being in or included in a TCP
on a previous ITP header identified in a packet in the TCP connection when the node includes an endpoint of the
connection received by first node 602 from second node 604.            connection and /or includes a proxy for a connection end
The previous packet may be received by net in -port com -              point, referred to as a proxy endpoint. A proxy endpoint and
ponent 560 . The previous ITP header may be detected by 25 an endpoint in a TCP connection may be in the same node
ITP option handler component 562 interoperating with                   or in different nodes .
packet handler component 516 . Idle information may be                    In FIG . 5 , connection state component 558 may maintain
identified and/ or otherwise determined by ITP option han -            state information for one or more TCP connection endpoints
dler component 562 . ITP policy component 550 may inter -              and /or proxy endpoints of corresponding TCP connections
operate with ITP option handler component 562 to receive 30            included in an instance of an execution environment, such as
the idle information .                                                 execution environment 502 , included in and /or provided by
   Idle information received, determined , and/or otherwise            first node 602 or second node 604 .
identified may include and/or identify a duration of time for             First node 602 and/or second node 604 may play a role of
detecting an idle timeperiod . The duration may be specified           a proxy node for a node including a TCP connection
according to various measures of time including seconds , 35 endpoint. First node 602 and / or second node 604 may
minutes, hours , and /or days .                              include a proxy endpoint representing an endpoint in a TCP
   Alternatively or additionally, idle information may                 connection . A proxy node forwards TCP packet data , sent by
include and/ or identify a generator for determining a dura -          a host including a TCP connection endpoint, to another host
tion of time for detecting an idle time period . An exemplary          including a corresponding connection endpoint represented
generator may include a formula , an expression , a function , 40 by a proxy endpoint included in the proxy node and vice
a policy , and/ or other mechanism for generating and/ or              versa . Exemplary proxy nodes in addition to including
otherwise identifying a duration of time.                              routing and /or switching capabilities may include a bridge ,
   In an aspect, one or more algorithms for generating a               a hub , a repeater, a gateway , and a firewall .
duration of time for detecting an idle time period may be                In an aspect, a TCP keep -alive option , a TCP user timeout,
associated with identifiers. The algorithm identifiers may be 45 a retransmission timeout, an acknowledgment timeout, and
standardized within a group of nodes including first node              or another timeout associated with a TCP connection may be
602 and second node 604 . The received idle information                modified based on the first idle information .
may include and /or reference an algorithm identifier. First              For example, in FIG . 5 , ITP policy component 550
node 602 and second node 604 may each maintain an                      operating in first node 602 may modify an attribute of a TCP
association between one or more of the algorithm identifiers 50 keep -alive option provided by one or more keep -alive com
and a duration generator such as a function and / or a class           ponents that may include settings service component 526 .
configured to perform the identified algorithm .                       Modifying a keep - alive attribute may include creating the
   A duration generator may determine the duration of time             attribute , deleting the attribute , and /or modifying the attri
for detecting an idle time period based on one or more                 bute . ITP policy component 550 may interoperate with
attributes accessible to one or both of first node 602 and 55 settings service component 526 , connection state component
second node 604 . Exemplary attributes include a measure of 558, and/ or a keep -alive option handler component (not
network latency, a measure of network congestion , an indi shown ) to detect the existence and state of one or more
cation of the availability of a particular resource , a user           keep - alive attributes in determining whether a keep -alive
specified attribute , a security attribute , an energy usage           option is active and /or in identifying its current state .
attribute , a user attribute such as role of the user , and /or a 60      In response to identifying the idle information , ITP policy
measure of bandwidth supported by NIC 508 and /or a                    component 550 may activate , disable, and/or modify the
physical network medium operatively coupled to NIC 508 .               state of the keep - alive option via interoperation with one or
   Alternatively or additionally, idle information may                 more of settings service component 526 , connection state
include a parameter such as one or more of the attributes     component 558 , and/ or a keep - alive option handler. Thus, in
identified in the previous paragraph for use in a duration 65 response to identifying the idle information , ITP policy
generator for determining a duration of time for measuring    component 550 may prevent and/ or alter the time a keep
and/ or otherwise detecting an idle time period .             alive packet is sent to second node 604 from first node 602.
         Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 18 of 25


                                                    US 9,923 ,995 B1
                              13                                                               14
   Alternatively or additionally , ITP policy component 550         packets exchanged in connection setup , excluded from pack
operating in first node 602 may modify an attribute associ-         ets exchanged during connection establishment, or allowed
ated with an acknowledgment timeout configured for TCP              in one or more packets exchanged during connection estab
layer component 506 . Modifying an acknowledgment tim -             lishments and in packets exchanged after connection setup .
eout attribute may include creating the attribute , deleting the 5 In an aspect, when connection state component 558
attribute , and/ or modifying the attribute . ITP policy compo and/or ITP policy component 550 determine an ITP header
nent 550 may interoperate with settings service component should be included in a TCP packet based on received idle
526 , connection state component 558 , and / or an acknowl
edgment option handler component (not shown ) to detect the information      , packet generator component 552 may include
existence and state of one or more packet acknowledgment 10 to data received in viaa next
                                                                  the ITP header           TCP packet generated in response
                                                                                      application in -port component 522 for
attributes. In response to identifying the idle information ,       sending to first node 602 . In another aspect, packet generator
ITP policy component 550 may modify the state of the
packet acknowledgment option . Thus, in response to iden            component 552 may send the ITP header in a TCP packet in
tifying the idle information , ITP policy component 550 may         the TCP connection with no data included in the TCP data
prevent and /or alter the time an acknowledgment is sent in 1515 stream sent by first node 602 to second node 604 . Such a
                                                                 packet is referredTrstto as an empty Packet generator compo
a packet in a TCP connection .
  Returning to FIG . 2, block 204 illustrates the method nent 554 may send the empty TCP packet when TCP layer
further includes generating a TCP packet including a first          component 506 has no for data from an application in second
idle time period header identifying metadata for the first idle     node 604 to send in the TCP data stream to first node 602 .
time period based on the first idle information . Accordingly, 20      Packet generator component 552 may generate a packet
a system for sharing information for detecting an idle TCP          according to the TCP specifications and may include a
connection includes means for generating a TCP packet               header identified as an ITP header in accordance with
including a first idle time period header identifyingmetadata       specifications for including TCP option headers in a TCP
for the first idle time period based on the first idle informa- packet. See RFC 793 for more details . FIG . 8 illustrates a
tion . For example , as illustrated in FIG . 4a, packet generator 25 format or structure for a TCP packet 802 as described in
component 452 is configured for generating a TCP packet             RFC 793 . Each “ + ” character in FIG . 8, indicates a bit
including a first idle timeperiod header identifying metadata       boundary. TCP packet 802 specifies a location and format
for the first idle time period based on the first idle informa      for including a source port 804 portion including an iden
tion .                                                              tifier for an endpoint of the TCP connection for a sending
   FIG . 5 illustrates packet generator component 552 as an 30
adaptation of and /or analog of packet generator component node and a destination port 806 including an identifier for a
                                                                    corresponding endpoint of the TCP connection in a receiving
452 in FIG . 4a . One or more packet generator components           node . IP packet 810 illustrates a format for an IP packet
552 operate in execution environment 502 .
   Packet generator component 552 in FIG . 5 may receive header for an IP packet including TCP packet data . Source
idle information and /or information based on the receivedod 2535 address
                                                                  a       812 specifies a location and format in an IP header
idle information from ITP policy component 550. Whether for including a network address identifying a network inter
and when packet generator component 552 receives infor            face of the sending node, and destination address 814
mation for including an idle time period (ITP ) header in a identifying a network interface for the receiving node . A
 TCP packet may depend on a current state of the associated network address and a port number identify a connection
 TCP connection. In FIG . 5 , ITP policy component 550 may 40 endpoint in a network . Two endpoints identify a TCP
interoperate with connection state component 558 to deter connection .
mine whether and when to provide information to packet          FIG . 8 also illustrates a format for an exemplary ITP
generator component 552 for including an ITP header in a header 820 . A KIND location is specified for including an
TCP packet.                                                   identifier indicating that the option is an idle time period
   In an aspect, an ITP header may be included in a packet 45 (ITP ) option in an ITP header . Identifiers for option headers
exchanged during setup of TCP connection . RFC 793                  are currently under the control of the Internet Assigned
describes a “ three -way handshake” for establishing a TCP          Numbers Authority ( IANA ). Length field 824 identifies a
connection . The synchronization requires each side to send length of an ITP header. An ITP data field 826 is specified
it's own initial sequence number and to receive a confirma      for including ITP header information for detecting an idle
tion of it in acknowledgment from the other side. Each side 50O time
                                                                tim period as described herein
must also receive the other side 's initial sequence number            Those skilled in the art will recognize given this disclo
and send a confirming acknowledgment.
   1) A -- > B SYN my sequence number is X                          sure that an ITP header may have other suitable formats and
   2 ) A < - - B ACK your sequence number is X                      may be included in a TCP packet in structures and locations
   3 ) A < -- B SYN my sequence number is Y                         other than those specified for TCP options in RFC 793 . An
   4 ) A - - > B ACK your sequence number is Y                      equivalent or analog of an ITP header may be included in a
  Because steps 2 and 3 can be combined in a single                 footer of a protocol packet in an extension and/ or variant of
message this is called the three way (or three message )            the current TCP.
handshake .                                                   ITP data field 826 in FIG . 8 may include and /or otherwise
  Other message exchanges may be used in setting up a 60 identify metadata for the first idle time period. For example ,
TCP connection as those skilled in the art will understand. an ITP data field in a packet may include and / or otherwise
Such other exchanges are not currently supported by the identify one or more of a duration of time for detecting an
TCP as described in RFC 793 . The specified “ three-way             idle time period , a duration generator for determining a
handshake " and other patterns of message exchange for              duration of time for detecting an idle time period , and a
setting up a TCP connection include packets that are con - 65 parameter for use in a duration generator for determining a
sidered to be in the TCP connection for purposes of this duration of time for measuring and detecting an idle time
disclosure . Including an ITP header may be restricted to           period .
         Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 19 of 25


                                                     US 9 ,923,995 B1
                          15                                                                   16
  Message 704 in FIG . 7 illustrates an invocation and / or        ponent 554 to send to second node 604 in the TCP connec
other access to packet generator component 552 for gener           tion . Along with sending the message , first node 602 may
ating a TCP packet including an ITP header based on                reset and / or otherwise restart detection of the first idle time
received idle information .                                        period . Thus, a second ITP header may be sent in a second
  Returning to FIG . 2 , block 206 illustrates the method 5 TCP packet by firstnode 602 to second node 602 along with
further includes sending the TCP packet in the TCP con -           restarting detection of the first idle time period . Alterna
nection to the second node to provide the metadata for the         tively, first node 602 may reset and initiate detection of an
first idle time period to the second node . Accordingly , a        idle time period with a different duration than the previous
system for sharing information for detecting an idle TCP   idle time period ,based on the idle information for generating
connection further includes means for sending the TCP 10 the second ITP header.
packet in the TCP connection to the second node to provide    Returning to FIG . 2 , block 208 illustrates the method
the metadata for the first idle time period to the second node .   further includes detecting the first idle time period based on
For example , as illustrated in FIG . 4a , the net out-port        the first idle information . Accordingly , a system for sharing
component 454 is configured for sending the TCP packet in          information for detecting an idle TCP connection further
the TCP connection to the second node to provide the 15 includes means for detecting the first idle time period based
metadata for the first idle time period to the second node . on the first idle information . For example , as illustrated in
   FIG . 5 illustrates net out-port component 554 as an      FIG . 4a, the idle time period monitor component 456 is
adaptation of and / or analog of net out-port component 454        configured for idle time period monitor.
in FIG . 4a. One or more net out-port components 554                 FIG . 5 illustrates idle timeperiod monitor component 556
operate in execution environment 502 . Net out-port compo - 20 as an adaptation of and / or analog of idle time period monitor
nent 554 is illustrated operatively coupled to packet genera -     component 456 in FIG . 4a . One or more idle time period
tor component 552 . Net out-port component 554 may                 monitor components 556 operate in execution environment
receive TCP packet data from packet generator component            502 .
552 and interoperate with IP layer component 514 to send             In an aspect , in response to receiving the first idle infor
the TCP packet in one or more IP packets via network 606 25 mation , ITP policy component 550 may store a value rep
to second node 604 . Message 706 . 1 in FIG . 7 illustrates a      resenting a duration of time in a configuration storage
 TCP packet including an ITP header sent by first node 602         location . Alternatively , or additionally , ITP policy compo
and received by second node 604 .                                  nent 550 may invoke a duration generator to determine a
   In one aspect, an ITP headermay be sentto make sending duration of time for detecting the idle time period . The
one or more TCP keep -alive packets by a partner node in the 30 duration generator may be preconfigured for the TCP con
connection unnecessary . A receiver of a packet including an    nection and/ or may be identified based on the idle informa
ITP header, such as second node 604 , may keep a TCP            tion received . As described , the invoked generator may be
connection alive based on information in the ITP header.        invoked with a parameter included in and /or otherwise
   In another aspect, first node 602 may set a keep - alive     identified based on the received idle information .
timeout attribute based on a duration of the first idle time 35 ITP policy component 550 may interoperate with ITP
period identified in the first idle information and / or in the monitor component 556 to identify the duration for detecting
metadata provided to second node 604. For example , first          the idle time period . ITP monitor component 556 , in various
node 602 may monitor a time period during which no                 aspects , may receive information including and / or otherwise
non -empty packets are sent or received in the TCP connec -        identifying a duration of time, a duration generator, and /or
tion . A keep -alive option handler and / or keep -alive compo - 40 a parameter for a duration generator. ITP monitor compo
nent (not shown ) operating in first node 602 may set a            nent 556 may initiate and / or restart a process for detecting
keep -alive timer according to the timeout attribute , with a      an idle time period. In an aspect, ITP monitor component
duration that will result in the keep -alive timer expiring        556 detects and /or otherwise identifies a beginning of a
before an idle timeperiod can occur. In response to detecting      potential idle time period based on one or more specified
a keep -alive timeout, which may be indicated by the expi- 45 events .
ration of the keep -alive timer, the keep - alive option handler In an aspect, detecting the first idle time period by ITP
and/ or keep -alive policy component may provide informa-          monitor component 556 may include detecting a time period
tion to packet generator component 552 to generate a TCP           in the idle time period during which first node 602 has
keep -alive packet. The packet generator component 552             received acknowledgment for all data sent via the TCP
may provide the generated packet to net out -port component 50 connection in the TCP data stream by first node 602 to
554 for sending the TCP keep -alive packet to second node          second node 604 . Further, the first idle time period may
604 to determine whether the TCP connection is active              include a time period during which first node 602 has sent
and / or to keep the TCP connection active .                       one or more TCP packets to second node 604 to acknowl
   In another aspect, ITP policy component 550 operating in        edge all data received in a TCP data stream in the TCP
first node 602 may set a timer, analogous to the keep -alive 55 connection from second node 604 to first node 602. Detect
timer described in the previous paragraph that expires before      ing the first idle time period by ITP monitor component 556
an timeperiod can occur. In response the timer expiring, ITP       may include detecting that all received data has been
policy component 550 may provide idle information to               acknowledged and/or that all sent data has been acknowl
packet generator component 552 to generate a TCP packet            edged .
including a second ITP header. Content of the second ITP 60          In an aspect, ITP policy component 550 may include a
header may be based on the first idle information received ,       policy with a rule indicating that an idle time period cannot
data received from second node 604 , information received          begin while a TCP packet sent by first node 602 remains
 from a network application that may be from a user, and /or       unacknowledged by second node 604. ITP policy compo
on any information accessible to TCP layer component 506           nent 550 may prevent ITP monitor component 556 from
in execution environment 502 in first node 602 . The TCP 65 initiating detection of an idle timeperiod while unacknowl
packet generated by packet generator component 552 is       edged data exists . In a further aspect, a time duration may be
provided to IP layer component 514 via net out-port com     associated and /or included in the policy identifying a limit to
         Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 20 of 25


                                                      US 9,923 ,995 B1
                               17                                                                18
a period of waiting to receive acknowledgment of TCP                   In FIG . 5 , ITP policy component 550 in first node 602
packet data sent by first node 602. In one aspect, waiting for      may provide a duration identified based on the received idle
lack of an acknowledgment for an empty packet does not              information to a keep - alive monitor component ( not shown ).
delay detection of an idle time period , while in another           The keep -alive monitor component may configure a keep
aspect ITP monitor component 556 will not initiate detection 5 alive timer to expire based on the identified duration . In
while an empty packet remains unacknowledged .                      response to detecting expiration ofthe keep - alive timer , ITP
   In an aspect, idle information , received by a node may be       monitor component 556 may invoke packet generator com
included in and / or otherwise based on a previous idle time        ponent 552 to generate a TCP keep - alive packet. First node
period header identified in a previous TCP packet received          602 may send the TCP packet to second node 604 . The TCP
in the TCP connection by the node from a remote node prior 10       keep -alive packet may be sent to preventdetection of an idle
                                                                    time period by second node 604 and /or may otherwise be
to sending an ITP header based on the idle information by           sent to detect by first node 602 whether the TCP connection
the node. For example , the first idle information received by      is active .
ITP policy component 550 in first node 602 may be based on            First node 602 may set an acknowledgment timer asso
an idle time period header included a TCP packet in the TCP 15 ciated with sending the packet. If the acknowledgment timer
connection sent by second node 604 and received by first expires before a TCP packet is received from second node
node 602 prior to sending the first TCP packet by first node 602 acknowledging the packet sent, ITP monitor component
602. The exchange of ITP headers may include a negotiation          556 may detect the idle time period in response to and/ or
between first node 602 and second node 604 .                 otherwise based on expiration of the acknowledgment timer.
   A duration of time may be identified based on the idle 20 Receiving a packet from second node 604 included in the
information received by ITP policy component in first node TCP connection is an event that, in various aspects , may
602. A timer may be set according to the identified duration directly and /or indirectly indicate the beginning of a poten
Detecting the first idle time period may include and/or tial idle time period . A potential idle time period may begin
otherwise may be based on detecting the timer expiration .   at some specified point during and/ or after processing a
ITP monitor component 556 may set a timer configured to 25 received TCP packet. In one aspect, an empty TCP packet
expire in a time duration identified based on the first idle may be received while a potential idle time period is being
information received by ITP policy component 550 . The monitored . That is, a beginning of the potential idle time
identified duration may be longer, shorter, or equal to a period has been detected . In response to receiving the empty
duration of the idle time period . ITP monitor component 556        TCP packet, monitoring of the current potential time period
may use multiple timers . ITP monitor component 556 may 30 may be aborted . Further, in response to receiving the empty
recalculate and /or otherwise generate a new idle duration  TCP packet, a beginning of a next potential idle time period
based on the idle information at one or more times during           may be detected .
detection of the first idle time period . That is , a duration of     In FIG . 5 , ITP policy component 550 and ITP monitor
an idle time period may be static and /or may be dynamic ,          component 556 may operate to reset and/or initiate detection
changing based on attribute information accessible during 35 of an idle time period in response to receiving an empty TCP
the detection process and/ or based on one or more duration packet. First node 602 may receive an empty packet. In
generators.                                                  response, ITP monitor component 556 may receive an event
  Message 710.1 illustrates a call and/ or other communi-           and/or other indication to reset detection of an idle time
cation between ITP monitor component 556 and a timer                period . Resetting the detecting process may be based on
component in first node 602 to set a timer included in 40 whether or not a received empty TCP packet matches a
detecting an idle time period . Prior to the setting the timer,     specified condition . ITP option handler component 562 may
first node 602 and second node 602 may be active in                 be configured to determine whether a received empty TCP
exchanging TCP packets as illustrated by messages includ -          packet matches the condition . If ITP option handler com
ing message 706 .2 through message 706 .n . Those skilled in        ponent 562 determines the empty packet matches the con
the art will recognize that detection of an idle time period 45 dition , ITP monitor component 556 may be instructed to
may not include explicitly and/ or directly using a timer. ITP      reset and / or restart detection of the first idle time period
monitor component 556 may monitor other events as a                 including detecting the beginning of a next potential time
proxy or indirect mechanism for initiating detection and            period .
detecting an idle time period .                               The condition may match received TCP packets including
   ITP monitor component 556 may detect one or more 50 ITP headers and /or other TCP option headers . A condition
events configured to indicate that an idle time period has may match a port number and/or other field in TCP packet.
occurred . For example , expiration of a timer or multiple Acondition may further be based on a network address in an
associated timers may be interpreted by ITP monitor com -           IP header including the TCP packet.
ponent 556 as marking an occurrence of the first idle time       In a further aspect, first node 602 may receive via network
period . Message 710 . 2 illustrates ITP monitor component 55 606 from second node 604a TCP packet in the TCP con
556 receiving information identifying expiration of a timer         nection including an second ITP header. Message 706 .2 in
for detecting the first idle time period .                          FIG . 7 illustrates the TCP packet sent by second node 604 .
   In a further aspect, in response to detecting the expiration     ITP option handler component 562 may identify the second
of a timer set as described above, a TCP keep - alive packet        ITP header received from second node 604 . The identified
may be sent by first node 602 to determine whether the TCP 60 second ITP header may be for detecting by first node 602 an
connection is action and/ or to keep the TCP connection             idle time period, during which no TCP packet in the TCP
active . When the keep - alive packet is sent, an acknowledg -      connection is received , by the first node 602 that includes
ment timer may be set. If a timeout of the acknowledgment data in the first TCP data stream from second node 604. The
timer is detected indicating no TCP packet has been received first idle time period may be detected by ITP monitor
acknowledging the keep -alive packet, the first idle time 65 component 556 in first node 602 based on the second ITP
period may be detected in response to and /or otherwise header and based on the received idle information . The
based on the timeout of the acknowledgment timer.            second ITP header received in the TCP packet from second
         Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 21 of 25


                                                     US 9 ,923,995 B1
                                                                                                  20
node 604 may be based on the first ITP header in the TCP            component 506 in second node 604 such as network appli
packet sent in the TCP connection by first node 602 to              cation 504 . Alternatively, the TCP packet may be an empty
second node 604.                                                    TCP packet. The received TCP packet may be a packet
  In some aspects, the first node and second node 604 may           included in setting up the TCP connection as described
continue to exchange ITP headers . Information in the 5             above.
exchanged ITP headers may be based on ITP headers                     Returning to FIG . 3 , block 304 illustrates the method
received in the TCP connection and/ or on data accessible     further includes detecting a first idle time period header, in
locally to one or both of the nodes. In some aspects , the the first packet, identifying metadata for a first idle time
exchange may be a negotiation while in other the exchange period , detectable by the first node, during which no TCP
may simply be informational .                              10 packet including data in a first TCP data stream sent in the
   Returning to FIG . 2 , block 210 illustrates the method    TCP connection by the second node is received by the first
further includes deactivating the TCP connection in response        node. Accordingly, a system for sharing information for
to detecting the first idle time period . Accordingly, a system     detecting an idle TCP connection includes means for detect
for sharing information for detecting an idle TCP connection        ing a first idle time period header, in the first packet,
further includes means for deactivating the TCP connection 15 identifying metadata for a first idle time period , detectable
in response to detecting the first idle time period . For          by the first node, during which no TCP packet including data
example , as illustrated in FIG . 4a , the connection state        in a first TCP data stream sent in the TCP connection by the
component 458 is configured for deactivating the TCP                second node is received by the first node. For example , as
connection in response to detecting the first idle time period . illustrated in FIG . 4b , idle time period option handler
  FIG . 5 illustrates connection state component 558 as an 20 component 462 is configured for detecting a first idle time
adaptation of and / or analog of connection state component         period header , in the first packet, identifying metadata for a
458 in FIG . 4a . One or more connection state components           first idle time period , detectable by the first node , during
558 operate in execution environment 502 .                         which no TCP packet including data in a first TCP data
  When ITP monitor component 556 in first node 602                  stream sent in the TCP connection by the second node is
detects an idle timeperiod , ITP monitor component 556 may 25 received by the first node .
provide an indication to connection state component 558.             FIG . 5 illustrates idle time period option handler compo
The indication may indicate that the idle time period for the      nent 562 as an adaptation of and /or analog of idle time
TCP connection has been detected and/or otherwise may              period option handler component 462 in FIG . 4b . One or
instruct connection state component 558 and /or other com          more idle time period option handler components 562 oper
ponents in TCP layer component 506 to deactivate the TCP 30 ate in execution environment 502 .
connection . Message 712 in FIG . 7 illustrates a communi-     In FIG . 5 , ITP option handler component 562 is opera
cation to deactivate the TCP connection communicated in             tively coupled to packet handler component 516 The TCP
response to detecting the idle time period .                       packet, including the ITP header sent by firstnode 602, may
  Deactivating the TCP connection may include closing the          be received , and identified as a TCP packet by net in -port
 TCP connection . A TCP connection may be closed using a 35 component 560 operating in second node 604 . As illustrated
three -way handshake packet exchange described in RFC       in FIG . 5 , net in -port component 560 and/ or an analog of net
793 . Deactivating the TCP connection may include sending           in -port component 560 may provide and / or otherwise iden
a TCP packet by the detecting node to reset the TCP                 tify the received packet to packet handler component 516 .
connection . According to RFC 793 , first node 602 may send        P acket handler component 516 may detect various portions
a TCP packet including a reset (RST ) bit set to “ 1 ” to 40 of the TCP packet according to the TPC packet 802 structure
indicate a connection reset. Deactivating the TCP connec -     as illustrated in FIG . 8 . Alternatively , packet handler com
tion may include , alternatively or additionally , releasing a ponent 516 may provide some or all of the packet to various
resource allocated for maintaining and / or activating the TCP      components in TCP layer component 506 to identify por
connection .                                                      tions of the packet according to the TCP specification and /or
  With respect to themethod illustrated in FIG . 3 , block 302 45 according to a particular implementation .
illustrates the method includes receiving, by a second node           The ITP header sent by firstnode 602 may be received by
from a first node , a first transmission control protocol (TCP )    and /or otherwise identified by ITP option handler compo
packet in a TCP connection . Accordingly , a system for            n ent 562 . Message 708 in FIG . 7 exemplifies activation of
sharing information for detecting an idle TCP connection            ITP option handler component 562 for detecting the ITP
includes means for receiving, by a second node from a first 50 header in the TCP packet received from first node 602 by
node , a first transmission control protocol ( TCP ) packet in a    second node 604 .
TCP connection . For example , as illustrated in FIG . 4b , the       In various aspects , ITP option handler component 562
net in -port component 460 is configured for receiving , by a       operating in second node 604 may detect and /or otherwise
second node from a first node , a first transmission control determine a duration of time for associated with detection of
protocol ( TCP ) packet in a TCP connection .                 55 the idle time period by first node 602 , a duration generator,
   FIG . 5 illustrates net in -port component 560 as an adap - and /or a parameter for a duration generator. The first idle
tation of and /or analog ofnet in -port component 460 in FIG . time period header may identify metadata including and /or
4b . One or more net in -port components 560 operate in             identifying for detection of the first idle time period by first
execution environment 502 .                                     node 602 a duration of time, a generator for determining a
  As described above , net in -port component 560 in FIG . 5 60 duration of time, and /or an input for determining a duration
may operate in an instance of execution environment 502 of time.
and/ or an analog included in and/ or including second node       Returning to FIG . 3 , block 306 illustrates the method yet
604 . The TCP packet, illustrated by message 706 .1 in FIG . further includes modifying, based on the metadata , by the
7 and described above, may be received by net in - port second node a timeout attribute associated with the TCP
component 560 in second node 604 . The TCP packet may 65 connection. Accordingly , a system for sharing information
include data in a second TCP data stream sent by first node  for detecting an idle TCP connection includes means for
602 to second node 604 to deliver to a user of TCP layer modifying, based on the metadata , by the second node a
         Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 22 of 25


                                                        US 9,923 ,995 B1
                            21
timeout attribute associated with the TCP connection . For            out the existence of a TCP connection . Those skilled in the
example , as illustrated in FIG . 4b , the option attribute           art will recognize the list of services in this paragraph is not
handler component 464 is configured for modifying, based              exhaustive.
on the metadata , by the second node a timeout attribute               I t should be understood that the various components
associated with the TCP connection .                             5 illustrated in the various block diagrams represent logical
   FIG . 5 illustrates option attribute handler component 564         components that are configured to perform the functionality
as an adaptation of and /or analog of option attribute handler        described herein and may be implemented in software ,
component 464 in FIG . 4b . One or more option attribute              hardware, or a combination of the two .Moreover, some or
handler components 564 operate in execution environment               all of these logical components may be combined , somemay
502 .                                                            10   be omitted altogether, and additional components may be
  In an aspect, ITP option handler component 562 may one    added while still achieving the functionality described
or more attribute option handler components 564 to modify
                                                            herein . Thus , the subject matter described herein may be
one or more corresponding attributes of a keep -alive option ,
a TCP user timeout, a retransmission timeout, an acknowl    embodied in many different variations, and all such varia
edgment timeout, and another timeout associated with the 15 tions are contemplated to be within the scope of what is
TCP connection, in response to identifying the ITP header.            claimed.
The modifying may be based on the content of the ITP                     To facilitate an understanding of the subject matter
header.                                                       described above, many aspects are described in terms of
   For example , ITP option handler component 562 in sec -    sequences of actions that may be performed by elements of
ond node 604 may interoperate with a keep -alive attribute 20 a computer system . For example , it will be recognized that
option handler component 564 directly and /or indirectly via the various actions may be performed by specialized circuits
settings service component 526 , connection state component           or circuitry ( e. g ., discrete logic gates interconnected to
558 , and/ or a keep -alive policy component (not shown ) to          perform a specialized function ), by program instructions
detect the existence and state of one or more keep -alive       being executed by one or more instruction processing units ,
attributes in determining whether the keep - alive option is 25 or by a combination of both . The description herein of any
active and / or the state of the keep -alive option .                 sequence of actions is not intended to imply that the specific
   In response to identifying the idle time period header, ITP        order described for performing that sequence must be fol
option handler component 562 may activate , disable , and /or    lowed .
modify the state of the keep - alive option via interoperation     Moreover, the methods described herein may be embod
with the keep -alive attribute option handler. Thus, in 30 ied in executable instructions stored in a computer readable
response to identifying the idle information , attribute option medium for use by or in connection with an instruction
handler component 564 may prevent and /or alter the time a            execution machine, system , apparatus, or device , such as a
keep - alive packet is sent by second node 604 to first node          computer -based or processor - containing machine, system ,
602.                                                                  apparatus, or device . As used herein , a “ computer readable
  Alternatively or additionally, an attribute option handler 35 medium ” may include one or more of any suitable media for
component 564 may modify an attribute associated with a storing the executable instructions of a computer program in
packet acknowledgment option provided by TCP layer com -              one or more of an electronic , magnetic , optical, electromag
ponent 506 in first node 602. Modifying a packet acknowl-             netic , and infrared form , such that the instruction execution
edgment attribute may include creating the attribute, delet-          machine, system , apparatus , or device may read (or fetch )
ing the attribute , and / or modifying the attribute . Attribute 40 the instructions from the computer readable medium and
option handler component 564 may interoperate with set                execute the instructions for carrying out the described meth
tings service component 526 , connection state component              ods . A non - exhaustive list of conventional exemplary com
558 , and/ or an acknowledgment policy component (not                 puter readable media includes a portable computer diskette ;
shown ) to detect the existence and state of one or more              a random access memory (RAM ); a read only memory
packet acknowledgment attributes. In response to identify - 45 (ROM ) ; an erasable programmable read only memory
ing the idle information , attribute option handler component (EPROM or Flash memory ) ; optical storage devices , includ
564 may modify the state of the packet acknowledgment ing a portable compact disc (CD ), a portable digital video
option . Thus , in response to identifying the idle information , disc (DVD ), a high definition DVD (HD -DVDTM ), a Blu
attribute option handler component 564 may prevent and/ or rayTM disc ; and the like.
alter the time an acknowledgment is sent in a packet data 50 Thus, the subject matter described herein may be embod
from second node 604 to first node 602 in the TCP connec - ied in many different forms, and all such forms are contem
tion .                                                                plated to be within the scope of what is claimed . It will be
  As described herein an ITP header for detecting an idle             understood that various details may be changed without
time period for a TCP connection may serve a number of                departing from the scope of the claimed subject matter.
purposes. A first node in a TCP connection may via an ITP 55 Furthermore , the foregoing description is for the purpose of
header inform and / or otherwise identify to a second node in illustration only, and not for the purpose of limitation , as the
the connection one or more durations for detecting an idle            scope of protection sought is defined by the claims as set
time period by one or both nodes. Given multiple purposes,            forth hereinafter together with any equivalents thereof
one or more types of ITP headers may be supported and /or entitled to .
an ITP header may be structured to support one or more of 60 All methods described herein may be performed in any
the described services. An exchange of ITP headers may be order unless otherwise indicated herein explicitly or by
 informational and /or may be included in negotiation         context. The use of the terms “ a ” and “ an ” and “ the” and
between two nodes included in a TCP connection . When         similar referents in the context of the foregoing description
used in a negotiation , an ITP header may be included in a    and in the context of the following claims are to be construed
negotiation protocol that has an identifiable end during a 65 to include the singular and the plural, unless otherwise
portion of the existence of a TCP connection or may be                indicated herein explicitly or clearly contradicted by con
included in a negotiation thatmay remain ongoing through -            text. The foregoing description is not to be interpreted as
         Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 23 of 25


                                                     US 9 ,923,995 B1
                              23                                                                    24
indicating any non -claimed element is essential to the prac             in response to detecting the idle time period , deactivating
tice of the subject matter as claimed .                                     the TCP -variant connection by releasing a resource
   I claim :                                                                allocated for the TCP -variant connection by one of the
   1 . An apparatus comprising:                                             first and second nodes without signaling another one of
   a non -transitory memory storing instructions , and            5.        the first and second nodes that is related to the detection
  one or more processors in communication with the non                      of the idle time period .
     transitory memory , wherein the one or more processors              12 . The apparatus of claim 1 wherein the apparatus is
     execute the instructions for :                            configured such that at least one of the detecting or the
     receiving , by a second node from a first node , a        identifying  is performed at a TCP -variant layer other than a
       transmission control protocol (TCP )- variant packet 10 TCP
                                                                T layer, where
       in advance of a TCP -variant connection being estab Protocol ( IP ) layertheandTCPbelow
                                                                                           - variant layer is above an Internet
                                                                                                 a hypertext transfer protocol
       lished ;
     detecting an idle time period parameter field in the (HTTP        ) application layer.
                                                                  13 . The apparatus of claim 1 wherein the one or more
        TCP - variant packet;
     identifying metadata in the idle time period parameter 15 processors execute a network application that is configured
        field for an idle time period and , during which , no  to perform a 3 -way ICP handshake for establishing a TCP
        packet is communicated in the TCP -variant connec              connection that is different than the TCP -variant connection ,
       tion to keep the TCP - variant connection active; and           and wherein the network application is configured to estab
     modifying , by the second node and based on the                   lish the TCP - variant connection instead of the TCP connec
        metadata, a timeout attribute associated with the 20 tion in order to permit negotiation , between the first node
         TCP -variant connection .                              and the second node, of the timeout attribute , where the
   2 . The apparatus of claim 1 wherein the apparatus is timeout attribute is not available when establishing the TCP
configured such that the timeout attribute is an attribute of a connection , but is available when establishing the TCP
keep -alive .                                                   variant connection so that the TCP - variant connection is
   3 . The apparatus of claim 1 wherein at least one of:          25 capable of being at least partially closed when inactive based
   the second node includes a server, the server being               on the timeout attribute .
      configured to : in response to the receiving , send ,by the       14 . The apparatus of claim 1 wherein the apparatus is
       second node to the first node, another TCP -variant           configured
                                                                     configured such  that the
                                                                                 such that the TCP
                                                                                                 TCP -.variant nacket and
                                                                                                       variant packet and the
                                                                                                                          the meta
                                                                                                                              meta .
    packet in advance of the TCP -variant connection being data included therewith are received by the second node
     established, the another TCP - variant packet including
                                                        ng so30 from
                                                                fror the first node , without any prior signaling from the
    other metadata for the idle time period ; or                second node to the first node.
  the second node includes a client, the client being con                15 . An apparatus comprising :
     figured such that the receiving is performed subsequent             a non -transitory memory storing instructions; and
     to sending,by the second node to the first node , another           one or more processors in communication with the non
     TCP - variant packet in advance of the TCP - variant 35                transitory memory , wherein the one or more processors
     connection being established including other metadata
     for the idle time period .                                             execute the instructions for:
  4 . The apparatus of claim 3 wherein , regardless as to                   receiving idle information for detecting an idle time
whether the apparatus is the server or the client, the metadata               period , during which , no packet is communicated in
is the same as the other metadata .                               40          a transmission control protocol ( TCP)-variant con
  5 . The apparatus of claim 3 wherein , regardless as to                     nection to keep the TCP -variant connection active ;
whether the apparatus is the server or the client, the metadata             generating a TCP - variant packet including an idle time
is different from the other metadata .                                        period parameter field identifying metadata for the
   6 . The apparatus of claim 1 wherein the apparatus is                      idle time period based on the idle information ; and
configured such that the timeout attribute is specified in at     45        sending , from a first node to a second node, the
least one of a number of seconds or minutes .                                  TCP - variant packet in advance of the TCP - variant
   7. The apparatus of claim 1 wherein the apparatus is                       connection being established to provide the metadata
configured such that the timeout attribute is used to keep the                for the idle time period to the second node , for use
 TCP - variant connection open when inactive, and to prevent                  by the second node in modifying, based on the
one or more other nodes from closing the TCP -variant 50                      metadata , a timeout attribute associated with the
connection when inactive .                                                     TCP -variant connection .
   8 . The apparatus of claim 1 wherein the apparatus is                 16 . The apparatus of claim 15 wherein the apparatus is
configured such that the metadata is used as input of an               configured such that modifying the timeout attribute reduces
algorithm for determining a duration of time specified by the          a number of keep -alive signals that are required to be
timeout attribute .                                               55 communicated .
   9 . The apparatus of claim 8 wherein the apparatus is                 17 . The apparatus of claim 15 wherein the apparatus is
configured such that the algorithm is determined based on at           configured such that the TCP - variant packet and the meta
least one particular attribute.                                        data included therewith are sent by the first node to the
   10 . The apparatus of claim 1 wherein the apparatus is              second node , without any prior signaling received by the
configured such that the modification of the timeout attribute 60 first node from the second node.
results from a negotiation between the first node and the                 18 . The apparatus of claim 15 wherein the metadata
second node via a negotiation protocol of a TCP - variant              includes a first value and the timeout attribute is capable of
protocol .                                                             being modified , by the second node , to include a second
   11 . The apparatus of claim 1 wherein the one or more               value that is different than the first value of the metadata .
processors execute the instructions for:             65 19 . The apparatus of claim 15 wherein the apparatus is
  detecting the idle time period based on the timeout configured such that the timeout attribute is specified in a
     attribute ; and                                                   number of seconds .
           Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 24 of 25


                                                      US 9 ,923,995 B1
                               25                                                                     26
     20 . The apparatus of claim 15 wherein the apparatus is               the determination of the timeout attribute results from a
configured such that the modification of the timeout attribute               negotiation between the first node and the second node ;
results from a negotiation between the first node and the                    and
second node .
se                                                                         the metadata includes a first value and the timeout attri
  21 . The apparatus of claim 15 wherein the one or more 5                   bute is determined to include a second value that is
processors execute the instructions for:                                     different than the first value of the metadata .
   detecting the idle time period based on the idle informa                27 . The apparatus of claim 25 wherein the apparatus is
      tion ; and                                                         configured for:
   in response to detecting the idle time period , deactivating            detecting the idle time period based on the timeout
      the TCP -variant connection .                                 10       attribute ; and
   22 . The apparatus of claim 15 wherein the apparatus is                 deactivating the non -TCP connection by communicating
configured such that at least the generating is performed at                  a particular packet between the first node and the
a TCP - variant layer other than a TCP layer, where the                       second node, in response to detecting the idle time
TCP - variant layer is above an Internet Protocol ( IP ) layer                period .
and below a hypertext transfer protocol (HTTP ) application 15             28 . An apparatus comprising :
layer.                                                                     a non -transitory memory storing a network application ;
   23 . The apparatus of claim 15 wherein the one or more                    and
processors execute a network application that is configured                one or more processors in communication with the non
to perform , in another scenario , a 3 -way TCP handshake for                transitory memory , wherein the one ormore processors
establishing a TCP connection that is different than the 20                  execute the network application such that the network
TCP-variant connection , and wherein the network applica                     application is configured to operate in accordance with
tion is configured to establish the TCP - variant connection                 a non - transmission control protocol (TCP ) protocol
instead of the TCP connection and thus permit a negotiation ,                that operates above an Internet Protocol ( IP ) layer and
between the first node and the second node , of the timeout                  below a hypertext transfer protocol (HTTP ) application
attribute , where a negotiated timeout attribute is not avail- 25            layer, the apparatus , when operating in accordance with
able when establishing the TCP connection , but is available                 the non - TCP protocol, configured to :
when establishing the TCP - variant connection so that the                   receive idle information for use in detecting an idle
TCP - variant connection is at least partially closed when                      time period that results in a non - TCP connection
inactive based on the negotiated timeout attribute .                            being subject to deactivation ;
   24 . The apparatus of claim 15 wherein the apparatus is 30                 generate, based on the idle information , a non - TCP
configured such that the TCP - variant packet and the meta                      packet including an idle time period parameter field
data included therewith are sent by the first node to the                       identifying metadata that is specified in at least one
second node , in response to receiving, by the first node from                  of a number of seconds or minutes; and
the second node , another TCP -variant packet with other                     send, from a first node to a second node and for
metadata .                                                          35          establishing the non - TCP connection , the non - TCP
     25 . An apparatus comprising:                                              packet to provide the metadata to the second node,
     a non -transitory memory storing a network application;                     for use by the second node in determining a timeout
       and                                                                      attribute associated with the non -TCP connection ;
     one or more processors in communication with the non                  wherein the apparatus, when operating in accordance with
       transitory memory , wherein the one or more processors 40            t he TCP protocol, is configured to perform a three -way
        execute the network application such that the network                 TCP handshake for establishing a TCP connection that
       application is configured to operate in accordance with          is separate from the non - TCP connection.
       a non -transmission control protocol ( TCP ) protocol         29 . The apparatus of claim 28 wherein the apparatus is
       that operates above an Internet Protocol (IP ) layer and   configured such that :
       below a hypertext transfer protocol (HTTP ) application 45 the determination of the timeout attribute results from a
       layer, the apparatus, when operating in accordance with          negotiation between the first node and the second node ;
       the non - TCP protocol, configured to :                      during the idle time period , no non - TCP packet including
       receive, by a second node from a first node, a non - TCP         data is communicated in the non - TCP connection ;
          packet during a setup of a non - TCP connection ;                wherein the apparatus is further configured for :
       identify metadata , that specifies at least one of a num - 50         detecting the idle time period based on the idle infor
          ber of seconds or minutes , in an idle time period                   mation ; and
          parameter field in the non - TCP packet, for an idle                in response to detecting the idle time period , deacti
          time period , where , as a result of a detection of the                vating the non - TCP connection by at least partially
          idle time period , the non - TCP connection is subject                closing the TCP - variant connection by one of the
          to deactivation ; and                                     55          first and second nodes without communication
       determine , based on the metadata , a timeout attribute                  between the second node and the first node that is
         associated with the non - TCP connection ;                              related to the detection of the idle time period .
     wherein the apparatus , when operating in accordance with             30 . The apparatus of claim 29 wherein at least one of:
        the TCP protocol, is configured to perform a three -way            the apparatus is at least one component of the first node;
        TCP handshake for establishing a TCP connection that 60            the communication includes only receiving ;
        is different than the non - TCP connection .                       the communication includes only sending;
     26 . The apparatus of claim 25 wherein the apparatus is               the communication includes receiving and sending;
configured such that:                                                      the non - TCP protocol includes a variant to the TCP ;
   the non - TCP packet and the idle time period parameter                 the non - TCP packet is sent directly from the first node to
        field included therewith are operable for being received 65          the second node ;
       by the second node from the first node, without any                 the non - TCP packet is sent from the first node to the
       prior signaling from the second node to the first node;                second node via at least one other node ;
      Case 6:20-cv-00453-ADA Document 1-6 Filed 06/01/20 Page 25 of 25


                                                 US 9,923 ,995 B1
                                                                                           28
the idle time period parameter field is part of a data        the non - TCP protocol operates directly above the IP layer;
  portion in the non - TCP packet;                            the non- TCP protocol operates directly below the HTTP
the idle time period parameter field is part of a header of      application layer ;
   the non - TCP packet;                                      the determination of the timeout attribute includes at least
the idle information is received based on a previous 5          one of modifying , creating, or deleting the timeout
  header ;                                                      attribute ;
the timeout attribute is capable being the same as the        the network application provides the idle information to a
  metadata ;                                                     ITP policy component via a settings service component
the timeout attribute is capable being different from the       interoperating with a sockets component;
  metadata ;                                                  during the idle time period , a non - TCP packet including
the idle time period is specified in a number of seconds;        data is received by the first node where the non - TCP
the idle time period is specified in a number of minutes;        packet including data is sent by another node ; or
the timeout attribute specifies a duration ;                  during the idle time period , a non- TCP packet including
the non - TCP packet is informational;                          data is received by the first node where the non - TCP
the TCP protocol operates directly above the IP layer ; 15      packet including data is sent by the second node in the
the TCP protocol operates directly below the HTTP               TCP connection .
   application layer;                                                              *   *   *    *   *
